Gilbert, Justice.
The City of Atlanta brought a proceeding in the recorder's court against T. G. Magbee,. to abate a nuisance. The penal features of the proceeding were abandoned. Magbee sued out in the superior court a petition for the writ of prohibition to prevent the recorder from proceeding with the case. The writ was denied. Magbee excepted.
1. “A writ of prohibition is never granted where there is any other legal remedy; and here the applicant for the writ had a complete remedy by making defense before the recorder of the City of Atlanta, against whom the writ was sought, and by way of certiorari in case of an erroneous adverse decision.” Hudson v. Preston, 134 Ga. 222 (67 S. E. 800); Heaton v. Hooper, 134 Ga. 577 (68 S. E. 297); Cunningham v. Rachaels, 146 Ga. 682 (92 S. E. 208); City of Macon v. Anderson, 155 Ga. 607 (2), 613 (117 S. E. 753).
2. The Code of 1933, § 72-401, provides an adequate and complete remedy in the present case.

Judgment affirmed.


All the Justices concur.